1
2                                                                       JS-6
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9            CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
10
11   NANIK ULUBEKIAN,                             Case No. 2:18-cv-6387 MWF (AFMx)
12                    Plaintiff,                  ORDER RE: STIPULATION FOR
                                                  DISMISSAL WITH PREJUDICE OF
13   v.                                           ENTIRE ACTION AGAINST ALL
                                                  PARTIES
14   LIFE INSURANCE COMPANY OF
     NORTH AMERICA,                               (Filed concurrently with Stipulation for
15                                                Dismissal)
                      Defendant.
16
17
18         IT IS HEREBY ORDERED that the above-referenced action shall be
19   dismissed in its entirety with prejudice as to all parties. The parties are to bear their
20   own respective attorneys’ fees and costs.
21
22
23
     DATED: March 5, 2019              _______________________________________
24
                                       UNITED STATES DISTRICT JUDGE
25
26
27
28
                                                                       CASE NO. 2:18-cv-6387 MWF (AFMx)
                                               -1-      ORDER RE STIPULATION FOR DISMISSAL OF ENTIRE
                                                                              ACTION WITH PREJUDICE
